internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no tam-114520-14 director ------------------------------------------- taxpayer’s name taxpayer’s address taxpayer’s identification no year s involved date of conference ------------------------------------------------------ ------------------------------- ------------------------------ ---------------- ----- --------------------------- legend refunding bonds issue_date issuer a b c date period ---------------------------------------------------------------------------- ---------------------------------------------------------------------------- -------------------- ------------------ ------------------------------------------------------ ----------------- -------------- --- -------------- --------------------- ------------------------------------------------------- tam-114520-14 d e issue s --------- ------ was an abusive arbitrage device as defined in sec_1_148-10 of the income_tax regulations used in connection with the refunding bonds does either the reserve portion or the current portion of the refunding bonds constitute excess_gross_proceeds under sec_1_148-10 are the refunding bonds an advance refunding in which a device was employed to obtain a material financial advantage based on arbitrage apart from savings attributable to lower interest rates as described in sec_149 of the internal_revenue_code the code conclusion s no abusive arbitrage device as defined in sec_1_148-10 was used in connection with the refunding bonds neither the reserve portion nor the current portion of the refunding bonds constitutes excess_gross_proceeds under sec_1_148-10 the refunding bonds are not an advance refunding in which a device was employed to obtain a material financial advantage based on arbitrage apart from savings attributable to lower interest rates as described in sec_149 facts on the issue_date the issuer issued the refunding bonds to advance refund a portion of the issuer’s outstanding indebtedness the refunded bonds by statute the issuer can only pay debt service on the refunding bonds from the revenues generated by an ad valorem tax levied on all taxable property located within the issuer the tax on the issue_date the issuer had a debt service fund the dsf for the purpose of payment of debt service on all outstanding tax-exempt debt of the issuer including the refunded bonds of the total balance in the dsf on the issue_date dollar_figurea was properly allocated to the refunded bonds of the portion of the dsf allocated to the refunded bonds dollar_figureb the current portion were revenues from the tax that the issuer would have used to pay the current debt service on the refunded bonds were they not being refunded by the refunding bonds the remaining portion of the dsf allocable to the refunded bonds on the issue_date was dollar_figurec the reserve portion which the issuer treated as a reserve fund for the refunded bonds tam-114520-14 the issuer stated in the tax_certificate for the refunding bonds that it would use the current portion to pay a portion of the debt service due on the refunding bonds on date the first debt service payment_date on the refunding bonds and that it would hold the reserve portion as a reserve for the refunding bonds on date the issuer paid debt service on the refunding bonds using funds from the dsf after the payment the portion of the dsf properly allocated to the refunding bonds if reduced by the reserve portion and the maximum amount that would qualify as a bona_fide debt service fund for the refunding bonds would have been approximately equal to the current portion for both the refunding bonds and the refunded bonds the annual debt service scheduled during period was notably lower than in the subsequent years two of the serial maturities of the refunding bonds were capital appreciation bonds maturing in the two years immediately following period the yield on the refunding bonds is d which is lower than the yield on the refunded bonds pursuant to arrangements for the advance refunding the issuer established a defeasance escrow the earliest maturing investment in which had a yield of e between the issue_date and date amounts in the dsf were in invested at yields higher than e but lower than d law and analysis sec_103 of the code provides that except as provided in sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any arbitrage_bond within the meaning of sec_148 sec_148 provides that for purposes of sec_103 the term arbitrage_bond means any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments sec_1_148-10 provides that bonds of an issue are arbitrage_bonds under sec_148 if an abusive arbitrage device under sec_1_148-10 is used in connection with the issue it further provides that this paragraph a is to be applied and interpreted broadly to carry out the purposes of sec_148 as further described in sec_1_148-0 it also provides that except as otherwise provided in sec_1_148-10 any_action that is expressly permitted by sec_148 or sec_1_148-1 through is not an abusive arbitrage device eg investment in higher_yielding_investments during a permitted temporary period under sec_148 sec_1_148-10 provides that any_action is an abusive arbitrage device if the action has the effect of i enabling the issuer to exploit the difference between tax-exempt and taxable interest rates to obtain a material financial advantage and ii overburdening the tax-exempt_bond market sec_1_148-10 provides that an action may exploit tax-exempt_interest rates under sec_1_148-10 as a result of an investment of any portion of the gross_proceeds of an issue over any period of time notwithstanding that in the aggregate the gross_proceeds of the issue are not invested in higher_yielding_investments over the term of the issue tam-114520-14 sec_1_148-10 example i provides the following example of a window refunding authority issues its refunding_issue to refund a portion of the principal and interest on its outstanding issue the refunding_issue is structured using zero-coupon bonds that pay no interest or principal for the 5-year period following the issue_date the proceeds of the refunding_issue are deposited in a refunding escrow to be used to pay only the interest requirements of the refunded portion of the issue authority enters into a guaranteed investment contract with a financial_institution g under which g agrees to provide a guaranteed yield on revenues invested by authority during the 5-year period following the issue_date the guaranteed investment contract has a yield that is no higher than the yield on the refunding_issue the revenues to be invested under this guaranteed investment contract consist of the amounts that authority otherwise would have used to pay principal and interest on the refunding_issue the guaranteed investment contract is structured to generate receipts at times and in amounts sufficient to pay the principal and redemption requirements of the refunded portion of the issue a principal purpose of these transactions is to avoid transferred proceeds authority will continue to invest the unspent proceeds of the issue that are on deposit in a refunding escrow for its issue at a yield equal to the yield on the issue and will not otherwise treat those unspent proceeds as transferred proceeds of the refunding_issue the refunding_issue is an issue of arbitrage_bonds since those bonds involve a transaction or series of transactions that overburdens the market by leaving bonds outstanding longer than is necessary to obtain a material financial advantage based on arbitrage specifically authority has structured the refunding_issue to make available for the refunding of the issue replacement_proceeds rather than proceeds so that the unspent proceeds of the issue will not become transferred proceeds of the refunding_issue sec_1_148-10 example ii b provides that in the following circumstances the result would be the same as in example i the facts are the same as in example i except that there are no unspent proceeds of the issue and authority invests the released revenues at a yield materially higher than the yield on the issue sec_1_148-10 provides that except as otherwise provided in sec_1_148-10 an abusive arbitrage device is used and bonds of an advance refunding_issue are arbitrage_bonds if the issue has excess_gross_proceeds sec_1_148-10 provides that excess_gross_proceeds means all gross_proceeds of an advance refunding_issue that exceed an amount equal to percent of sale proceeds of the issue other than gross_proceeds allocable to among other things a reasonably required reserve or replacement fund for the refunding_issue or investment_proceeds of such a fund and replacement_proceeds in a sinking_fund for the refunding_issue sec_1_148-1 provides that amounts are replacement_proceeds of an issue if the amounts have a sufficiently direct nexus to the issue or to the governmental purpose of the issue to conclude that the amounts would have been used for that governmental purpose if the proceeds of the issue were not used or to be used for that governmental tam-114520-14 purpose for this purpose governmental purposes include the expected use of amounts for the payment of debt service on a particular date the mere availability or preliminary earmarking of amounts for a governmental purpose however does not in itself establish a sufficient nexus to cause those amounts to be replacement_proceeds replacement_proceeds include but are not limited to sinking funds pledged funds and other replacement_proceeds described in sec_1_148-1 to the extent that those funds or amounts are held by or derived from a substantial beneficiary of the issue a substantial beneficiary of an issue includes the issuer and any related_party to the issuer and if the issuer is not a state the state in which the issuer is located a person is not a substantial beneficiary of an issue solely because it is a guarantor under a qualified guarantee sec_1_148-1 provides that sinking_fund includes a debt service fund redemption fund reserve fund replacement fund or any similar fund to the extent reasonably expected to be used directly or indirectly to pay principal or interest on the issue sec_149 provides that nothing in sec_103 or in any other provision of law shall be construed to provide an exemption from federal_income_tax for interest on any bond issued as part of an issue described in paragraph or sec_149 provides that an issue is described in this paragraph if any bond issued as part of such issue is issued to advance refund another bond and a device is employed in connection with the issuance of such issue to obtain a material financial advantage based on arbitrage apart from savings attributable to lower interest rates sec_1_149_d_-1 provides that an advance refunding_issue employs an abusive device and is described in sec_149 if the issue violates any of the anti-abuse_rules under sec_1_148-10 the report of the senate committee on finance regarding h_r the tax_reform_act_of_1986 the senate report provides the following example of one of the types of transactions that are to be treated as devices for purposes of sec_149 pursuant to a transaction or series of transactions in connection with the issuance of advance refunding bonds proceeds of the refunding bonds are allocated to amounts used to pay debt service on the refunded bonds which absent the refunding would have been paid with proceeds other than proceeds in a reasonably required reserve fund of the prior issue assume for example that proceeds of the refunding bonds are allocated to amounts used to pay the next installment of debt service on the refunded bonds absent the refunding the next installment of debt service would have been paid with revenues accumulated on or before the date_of_issue of the refunding bonds or capitalized_interest on the refunded bonds the method of allocation adopted by the issuer permits the issuer to allocate the revenues to amounts used to pay a later installment of debt service on the refunded bonds and to invest the revenues and the earnings thereon substantially longer than they would have been invested absent the refunding the allocation method is a device in that it enables the issuer to obtain a material financial advantage that would not have tam-114520-14 been available if proceeds of the refunding bonds had not been allocated to amounts used to pay debt service which otherwise would have been paid with the prior issue proceeds s rep no pincite issue for the refunding bonds to be arbitrage_bonds under sec_1_148-10 some action must have had the effect of enabling the issuer to exploit the difference between tax-exempt and taxable interest rates to obtain a material financial advantage we see no evidence of such exploitation between the issue_date and date the only time period for which facts were provided the issuer invested the current portion the only amount discussed by the service in connection with this issue in the dsf and earned a yield on those investments that was lower than d the yield on the refunding bonds the issuer’s investment of the current portion at a yield higher than e the yield on the earliest maturing investments in the defeasance escrow did not enable it to exploit the difference between tax-exempt and taxable interest rates to obtain a material financial advantage although the refunding bonds are comprised in small part of capital appreciation bonds they do not resemble the impermissible window refunding described in sec_1 d ex ii b the issuer paid both principal and interest on the refunding bonds in each year during period the purported window in addition the debt service schedule on the refunding bonds appears to have been structured to match that on the refunded bonds although we have no information regarding the yield at which the issuer invested any other revenues from the tax it invested the current portion at a yield below that on the refunding bonds while we do not conclude that refundings with different facts will never be window refundings of the sort described in sec_1 d ex ii b we cannot conclude on the facts presented here that the refunding bonds are such a refunding on the facts presented we see no other reason to conclude that the issuer took some action to exploit the difference between tax-exempt and taxable interest rates to obtain a material financial advantage we therefore conclude that no abusive arbitrage device as defined in sec_1_148-10 was used in connection with the refunding bonds we express no opinion regarding and cannot determine based on the facts submitted whether the issuer’s actions had the effect of overburdening the tax-exempt_bond market issue the reserve portion and the current portion are not excess_gross_proceeds under sec_1_148-10 because both are replacement_proceeds in sinking funds for the refunding_issue as defined in sec_1_148-1 replacement_proceeds include sinking funds and tam-114520-14 sinking funds include a debt service fund a reserve fund or any similar fund to the extent reasonably expected to be used directly or indirectly to pay principal or interest on the issue both the current portion and the reserve portion are held in sinking funds for the refunding bonds the current portion is held in a debt service fund the reserve portion is held in a reserve fund and both amounts are reasonably expected to be used to pay principal or interest on the refunding bonds because the current portion and the reserve portion are held in sinking funds they are replacement_proceeds we express no opinion on whether the reserve portion is held in a reasonably required reserve or replacement fund issue we see no device employed to obtain a material financial advantage based on arbitrage apart from savings attributable to lower interest rates as described in sec_149 in the example in the senate report proceeds of the refunding_issue are allocated to amounts used to pay debt service on the refunded issue which absent the refunding would have been paid with replacement_proceeds of the refunded issue likewise in the refunding at issue here the issuer used proceeds of the refunding bonds held in the defeasance escrow to pay debt service on the refunded bonds which absent the refunding might have been paid with the current portion an amount that was replacement_proceeds of the refunded bonds in the example in the senate report however the issuer’s allocations permit it to invest the replacement_proceeds of the refunded issue which are eligible to be invested at the yield of the refunded issue a yield presumably higher than that of the refunding_issue for a longer period than would have been possible if it had allocated those amounts to the earliest possible payment of debt service on the refunded issue in the case at hand however the current portion was according to the facts presented invested at a yield lower than that on the refunding bonds thus the issuer has not obtained a material financial advantage of the kind described in the example in the senate report as stated in our analyses of issue sec_1 and above we conclude that the facts demonstrate neither an abusive arbitrage device of the kind contemplated in sec_1 a nor excess_gross_proceeds under sec_1_148-10 we find no evidence in the facts submitted of any other device employed in connection with the issuance of the refunding bonds to obtain a material financial advantage based on arbitrage apart from savings attributable to lower interest rates as described in sec_149 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
